DETAILED ACTION
Response to Amendment
The Amendment filed January 6, 2021 has been entered. Claims 1 – 4 and 6 – 8 are pending in the application with claims 5 and 9 being cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2013/0039783 – herein after Wagner).
In reference to claim 1, Wagner discloses a fan waterproof structure comprising (see figs. 1-3 and 5): a frame body (109, in fig. 2) having a base seat (as seen in fig. 1: horizontal wall of 109 forms a seat), a circumferential wall (seen in fig. 2; inner circumferential wall of casing 24) and multiple first support members (134) with a first end of each first support member (inner circumferential end of 134 being the first end) connected to the base seat (as seen in fig. 2) and each first support member horizontally extending from the base seat with an opposite second end of each first support member (outer circumferential end of 134 being the second end) connected to the circumferential wall (in view of figs. 1-3); and a stator assembly (20) having an electrical wire (116, in fig. 5), the stator assembly being disposed on the base seat (as seen in fig. 3), a waterproof plastic layer a second support member (136) integrally formed (¶45) with the waterproof plastic layer (62) such that a first end of the second support member is connected to the waterproof plastic layer (62) and the second support member horizontally extends from the waterproof plastic layer (62)  to connect with the circumferential wall (in 24) {see fig. 2}, the electrical wire (116) being disposed in the second support member (136) {see fig. 5 and ¶44}, wherein the first support members (134) and the second support member (136) form a rib structure or static blade structure {i.e. element(s) that are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 2, Wagner discloses the fan waterproof structure, wherein a bearing cup (56: bearing tube; see fig. 9) is vertically disposed at a center of the base seat, the stator assembly (20) being fitted around the bearing cup (56) {as seen in fig. 9}.
In reference to claim 3, Wagner discloses the fan waterproof structure, wherein the first support members (134) are ribs or static blades {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 4, Wagner discloses the fan waterproof structure, wherein the second support member (136) is a rib or a static blade {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 6, Wagner discloses the fan waterproof structure, wherein the waterproof plastic layer is made by means of plastic potting or low-pressure insert integral injection (In accordance to MPEP 2113, the method of forming 
In reference to claim 7, Wagner discloses the fan waterproof structure, wherein the first support members (134) and the second support member (136) are made of same material (condition A) or different materials (condition B) {though there is no explicit disclosure in regards to the material used, both elements “first support members” and “second support member” are made from certain material; in the case of Wagner, condition A is met because spokes 134, 136 are integrally formed with fan casing 24 and wall 62 in view of disclosure in ¶45}.
In reference to claim 8, Wagner discloses the fan waterproof structure, wherein the second support member (136) and the waterproof plastic layer (62) are made of same material (condition A) or different materials (condition B) {in view of disclosure in ¶45: condition A is met because spokes 134, 136 are integrally formed with fan casing 24 and wall 62 (which is made up of plastic, see ¶34)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2015/0167682 – herein after Ishihara) in view of Wagner et al. (US 2013/0039783 – herein after Wagner).
In reference to claim 1, Ishihara teaches a fan waterproof structure (see title) comprising (see figs. 1-2): a frame body (2/60) having a base seat (62; ¶49), a circumferential wall (seen in fig. 3) and multiple first support members (61) with a first end of each first support member (inner circumferential end of 61 being the first end) connected to the base seat (62) and each first support member horizontally extending from the base seat with an opposite second end of each first support member (outer circumferential end of 61 being the second end) connected to the circumferential wall (in view of figs. 1-3); and a stator assembly (120) having an electrical wire (72), the stator assembly being disposed on the base seat (as seen in fig. 1 or fig. 3), and a waterproof plastic layer (80: synthetic resin, see ¶56) disposed on the stator assembly to enclose the stator assembly.
Ishihara remains silent on a second support member integrally formed with the waterproof plastic layer such that a first end of the second support member is connected to the waterproof plastic layer and the second support member horizontally extends from the waterproof plastic layer to connect with the circumferential wall, the electrical wire being disposed in the second support member.
However, Wagner teaches a similar fan structure, comprising of multiple first support members (134) and a second support member (136) integrally formed (¶45) with the plastic casing (62) {see fig. 2: 136 is formed integrally 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fan structure of Ishihara by providing it with second support member using the teaching of Wagner for the purpose of protecting the electrical wires from the surrounding environment.
Thus, Ishihara, as modified, teaches the fan waterproof structure, wherein a second support member (of Wagner) integrally formed with the waterproof plastic layer (of Ishihara) such that a first end of the second support member is connected to the waterproof plastic layer and the second support member horizontally extends from the waterproof plastic layer to connect with the circumferential wall (of Ishihara), the electrical wire (72; of Ishihara) being disposed in the second support member (of Wagner), wherein the first support members (61; of Ishihara) and the second support member (of Wagner) form a rib structure or static blade structure
In reference to claim 2, Ishihara teaches the fan waterproof structure, wherein a bearing cup (63) is vertically disposed at a center of the base seat (62), the stator assembly (120) being fitted around the bearing cup (63) {as seen in fig. 1}.
In reference to claim 3, Ishihara teaches the fan waterproof structure, wherein the first support members (61) are ribs or static blades {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 4, Ishihara, as modified, teaches the fan waterproof structure, wherein the second support member (of Wagner) is a rib or a static blade {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 6, Ishihara teaches the fan waterproof structure, wherein the waterproof plastic layer is made by means of plastic potting or low-pressure insert integral injection (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “made up of plastic potting or low-pressure insert integral injection” has not been given patentable weight).
In reference to claim 7, Ishihara, as modified, teaches the fan waterproof structure, wherein the first support members (of Ishihara) and the second support member (of Wagner) are made of same material (condition A) or different materials (condition B) {though there is no explicit disclosure in both references in regards to the material used, both elements “first support members” and “second support member” are made from certain material; either the material can be same or 
In reference to claim 8, Ishihara, as modified, teaches the fan waterproof structure, wherein the second support member (of Wagner) and the waterproof plastic layer (of Ishihara) are made of same material (condition A) or different materials (condition B) {there is a disclosure (see ¶31) in Ishihara that waterproof plastic layer is a synthetic resin and there is a disclosure in Wagner that implies the second support member being formed from plastic (see ¶34 and ¶45; elements 24, 134 and 62 are integrally formed); therefore condition B is met}.
Response to Arguments
The arguments filed January 6, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Wagner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746